                             Case
                             Case 1:18-cv-11386-VSB
                                  1:18-cv-11386-VSB Document
                                                    Document 85
                                                             84 Filed
                                                                Filed 07/13/20
                                                                      07/10/20 Page
                                                                               Page 1
                                                                                    1 of
                                                                                      of 2
                                                                                         2

                                                               LAW OFFICES
                                           GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                            P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS                              NAOKO OHASHI *
BRUCE H. BERNSTEIN                                                                                                        HARRY J. GWINNELL◊
JAMES L. ROWLAND
                                                       1950 ROLAND CLARKE PLACE                                           JEFFREY H. HANDELSMAN *
ARNOLD TURK                                              RESTON, VA 2 0 1 9 1 -1 41 1                                     KENNETH H. SALEN ◊
MICHAEL J. FINK                                                                                                           SOK K. HONG ◊
STEPHEN M. ROYLANCE ◊                                      TEL: (7 0 3 ) 7 16 -1 19 1                                     TAI KONDO 
ROBERT W. MUELLER                                                                                                         JEFFREY R. BOUSQUET ◊
                                                           FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                                        GARY M. JACOBS ◊
WILLIAM S. BOSHNICK *                                EMAIL: gbpatent@gbpatent.com                                         WILLIAM PIEPRZ ◊
PAUL A. BRAIER, Ph.D.                                                                                                     JAMES A. GROMADA
P. BRANKO PEJIC *                                          www.gbpatent.com                                               SHAWN A. HAMIDINIA, Ph.D.
JOHN PRETA *
                                                                                                                          ALI M. IMAM *
DANIEL B. MOON
                                                                                                                          TARIK M. NABI, Ph.D.
BRUCE H. STONER, JR. ◊
                                                                                                                          CHAD E. GORKA
ENOCH PEAVEY
                                                                                                                          CHUONG T. NGUYEN *
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                                          JAMES A. DONEGAN 
JONATHAN R. MILLER *
STEVEN B. POLLICOFF *                                                                                                         _________
BARRY I. HOLLANDER ◊
GARY V. HARKCOM *◊                                                                                                        * ADMITTED TO A BAR
JAMES P. BONNAMY                                                                                                            OTHER THAN VA
                                                                                                                            REGISTERED PATENT AGENT
JILL M. BROWNING
                                                                                                                          ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.                                     July 10, 2020


            VIA ECF and E-Mail

            The Honorable Vernon S. Broderick
            United States District Court
            for the Southern District of New York                                              7/13/2020
            Thurgood Marshall United States Courthouse                           Defendants shall refile their Answer, incorporating Plaintiff's
            40 Foley Square, Room 415                                           additional proposed redactions.
            New York, New York 10007

                                 Re:   Spectrum Dynamics Medical Limited v. General Electric Company, et al.,
                                       Civil Action No. 18-cv-11386 (VSB)

            Dear Judge Broderick:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule 5.B of your
            Honor’s Individual Rules & Practices in Civil Cases to respectfully request permission that
            Defendants’ Answer, Affirmative Defenses, and Counterclaims be filed under seal and in
            redacted form.

                    On July 1, 2020, Defendants filed a similar letter motion pursuant to Rule 5.B requesting
            permission to file its Answer, Affirmative Defenses, and Counterclaims under seal and with
            certain redactions. See ECF Doc No. 78. The Court granted Defendants’ request on July 2, 2020.
            See ECF Doc No. 83.

                    Plaintiff respectfully requests that certain additional redactions of limited nature affecting
            only two paragraphs of Defendants’ Answer, Affirmative Defenses, and Counterclaims be
            permitted (paragraph 541 of Answer and paragraph 13 of Counterclaims). Plaintiff’s proposed
            redactions are highlighted in blue in the enclosed copy of Defendants’ Answer, Affirmative
            Defenses, and Counterclaims.

                   Plaintiff’s first requested redaction relates to a GE patent number, which Spectrum
            alleges discloses Spectrum’s trade secrets, and has been redacted in all previous pleadings.
            {J734902 04397173.DOCX}
           Case
           Case 1:18-cv-11386-VSB
                1:18-cv-11386-VSB Document
                                  Document 85
                                           84 Filed
                                              Filed 07/13/20
                                                    07/10/20 Page
                                                             Page 2
                                                                  2 of
                                                                    of 2
                                                                       2


The Honorable Vernon S. Broderick              July 10, 2020                              Page -2-

Plaintiff’s also seeks to redact a reference to one of its commercial transactions, which has not
yet been made public, and Plaintiff considers to be confidential.

        At or around the time Defendants filed their letter Motion, Defendants invited Plaintiff to
propose additional redactions, if any. We have subsequently discussed Plaintiff’s requested
redactions with Defendants’ counsel, who does not object to Plaintiff’s additional requested
redactions.

        For the aforementioned reasons, Plaintiff respectfully requests that the Court allow the
additional redactions of Defendants’ Answer, Affirmative Defenses, and Counterclaims as
indicated by Plaintiff, and permit the same to be filed under seal in redacted form.


                                                     Respectfully submitted,

                                                     /s/ Neil F. Greenblum

                                                     Neil F. Greenblum

cc:     All counsel of record (via email and ECF)




{J734902 04397173.DOCX}
